            Case 1:19-cv-11003-IT Document 77 Filed 01/28/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

MARIAN RYAN, in her official capacity as             *
Middlesex County District Attorney;                  *
RACHAEL ROLLINS, in her official capacity            *
as Suffolk County District Attorney;                 *
COMMITTEE FOR PUBLIC COUNSEL                         *
SERVICES; and the CHELSEA                            *
COLLABORATIVE, INC.,                                 *
                                                     *
               Plaintiffs,                           *
                                                     *
                                                     *
       v.                                            *      Civil Action No. 19-11003-IT
                                                     *
                                                     *
U.S. IMMIGRATION AND CUSTOMS                         *
ENFORCEMENT; MATTHEW T.                              *
ALBENCE, in his official capacity as Acting          *
Deputy Director of U.S. Immigration and              *
Customs Enforcement and Senior Official              *
Performing the Duties of the Director; TODD          *
M. LYONS, in his official capacity as                *
Immigration and Customs Enforcement,                 *
Enforcement and Removal Operations, Acting           *
Field Office Director; U.S. DEPARTMENT               *
OF HOMELAND SECURITY; and KEVIN                      *
McALEENAN, in his official capacity as               *
Acting Secretary of United States Department         *
of Homeland Security,                                *
                                                     *
               Defendants.                           *

                                       Scheduling Order
                                        January 28, 2020
TALWANI, D.J.

       This Scheduling Order is intended to provide a reasonable timetable for discovery and
motion practice in order to help ensure a fair and just resolution of this matter without undue
expense or delay.

                         Timetable for Discovery and Motion Practice

        Pursuant to Rule 16(b) of the Federal Rules of Civil Procedure and Local Rule 16.1(f), it
is hereby ORDERED that:

                                                1
         Case 1:19-cv-11003-IT Document 77 Filed 01/28/20 Page 2 of 2




1.    Discovery. Each side shall not commence discovery until they have produced their initial
      disclosures.

2.    Fact Discovery. All discovery, other than expert discovery, must be completed by July
      31, 2020.

3.    Status Conference. A status conference will be held on August 3, 2020, at 2:15 p.m.

                                    Procedural Provisions

4.    Extension of Deadlines. Motions to extend or modify deadlines will be granted only for
      good cause shown. All motions to extend shall contain a brief statement of the reasons for
      the request; a summary of the discovery, if any, that remains to be taken; and a specific
      date when the requesting party expects to complete the additional discovery, join other
      parties, amend the pleadings, or file a motion.

5.    Motions to Compel or Prevent Discovery. Except for good cause shown, motions to
      compel discovery, motions for protective orders, motions to quash, motions to strike
      discovery responses, and similar motions must be filed no later than seven days after the
      close of fact discovery or the close of expert discovery, whichever deadline is relevant. If
      additional discovery is compelled by the court after the relevant deadline has passed, the
      court may enter such additional orders relating to discovery as may be appropriate.

6.    Status Conferences. The court has scheduled a status conference after (or close to) the
      close of fact discovery for case management purposes. Any party who reasonably
      believes that a status conference will assist in the management or resolution of the case
      may request one from the court upon reasonable notice to opposing counsel.

7.    Additional Conferences. Upon request of counsel, or at the court’s own initiative,
      additional case-management or status conferences may be scheduled.

8.    Early Resolution of Issues. The court recognizes that, in some cases, early resolution of
      one or more preliminary issues may remove a significant impediment to settlement or
      otherwise expedite resolution of the case. Counsel are encouraged to confer and jointly
      advise the court of any such issues.

9.    Pretrial Conference. Lead trial counsel are required to attend any pretrial conference.

10.   Discovery Disputes. Counsel encountering a discovery dispute are encouraged to
      request a conference with the court before filing a discovery motion.

                                                    Indira Talwani
                                                    United States District Judge

Date: January 28, 2020

                                               2
